MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                          FILED
the defense of res judicata, collateral                           Apr 07 2017, 8:32 am

estoppel, or the law of the case.                                     CLERK
                                                                  Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court




APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Damon Nelson                                              Curtis T. Hill, Jr.
Pendleton Correctional Facility                           Attorney General of Indiana
Pendleton, Indiana
                                                          James B. Martin
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Damon Nelson,                                             April 7, 2017
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          49A02-1609-PC-2171
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Sheila A. Carlisle,
Appellee-Respondent                                       Judge
                                                          The Honorable Stanley E. Kroh,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          49G03-1512-PC-42702



Crone, Judge.


Court of Appeals of Indiana | Memorandum Decision 49A02-1609-PC-2171 | April 7, 2017      Page 1 of 4
[1]   Damon Nelson, pro se, appeals the postconviction court’s denial of his

      successive petition for postconviction relief. We affirm.


[2]   The relevant facts indicate that Nelson was mandatorily paroled from the

      Indiana Department of Correction on February 25, 2013. When he was

      released to parole, he executed a conditional parole release agreement, which

      included a provision that he “will not engage in conduct prohibited by federal

      or state law or local ordinance.” Appellant’s App. Vol 2. at 101. The agreement

      was signed by Nelson but not by a member of the parole board. Nelson was

      arrested in April 2013 on new criminal charges and was served a warrant

      alleging a parole violation. After the criminal charges were dismissed, the

      parole warrant was lifted and voided, and Nelson was released. On January 3,

      2014, Nelson was recharged with two counts of possession of cocaine or a

      schedule I, II drug, and operating a vehicle while intoxicated under cause

      number 49G14-1401-FD-264. A warrant for Nelson was issued by the parole

      board on January 24, 2014, alleging a parole violation based upon his

      commission of a new criminal offense. The warrant was served on Nelson on

      January 28, 2014. Nelson did not receive a preliminary parole violation

      hearing,1 and on November 23, 2015, he pled guilty to possession of cocaine or

      a schedule I, II drug. On January 8, 2016, Nelson was given notice that there

      would be a parole violation hearing based on his alleged violation of parole.

      That hearing was held on January 12, 2016. Nelson attended the hearing by



      1
          The parties dispute whether Nelson was offered and verbally waived his preliminary hearing.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-PC-2171 | April 7, 2017              Page 2 of 4
      videoconference, and his parole was revoked based upon his conviction in

      cause number 49G14-1401-FD-264.


[3]   This Court granted Nelson permission to file a successive petition for

      postconviction relief, and on March 16, 2016, Nelson filed his pro se amended

      petition for successive postconviction relief challenging the revocation of his

      parole. The trial court entered its findings of fact and conclusions thereon

      denying Nelson’s petition on August 17, 2016, and this appeal ensued.


[4]   Initially, we observe that although Nelson is proceeding pro se, he is held to the

      same standard as trained counsel and is required to follow procedural rules.

      Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied. The

      petitioner in a postconviction proceeding bears the burden of establishing the

      grounds for relief by a preponderance of the evidence. Ind. Post-Conviction

      Rule 1(5); Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004). When appealing

      from the denial of postconviction relief, the petitioner stands in the position of

      one appealing from a negative judgment. Id. On review, we will not reverse

      the judgment of the postconviction court unless the evidence as a whole

      unerringly and unmistakably leads to a conclusion opposite that reached by the

      postconviction court. Id.


[5]   Nelson cannot meet his appellate burden because has not developed a cogent

      argument with appropriate citations to relevant authority. While he summarily

      asserts that his parole release agreement was invalid because it was not signed

      by a member of the parole board, and that his constitutional rights were


      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-PC-2171 | April 7, 2017   Page 3 of 4
      violated for various reasons including that he was not afforded a preliminary

      parole violation hearing, his argument is merely a recitation of facts and some

      procedural history with a few references to the federal and state constitutions.

      He fails to cite a single case or other authority to support his claims, nor does he

      direct us to any portion of the record to demonstrate or to adequately explain

      how his constitutional rights were violated. A party waives any issue raised on

      appeal where the party has failed to develop a cogent argument or provide

      adequate citation to authority and portions of the record. See Ind. Appellate

      Rule 46(A)(8)(a); Smith v. State, 822 N.E.2d 193, 202-03 (Ind. Ct. App. 2005),

      trans. denied. In sum, he has waived our review, as we will not entertain his

      bald assertions. Accordingly, we affirm the judgment of the postconviction

      court in all respects.


[6]   Affirmed.


      Baker, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1609-PC-2171 | April 7, 2017   Page 4 of 4